DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments have been reviewed.   The newly added claim element of regulating operation of the HVAC unit does not appear to be tied to the sensing and pressure differential system that was previously examined in any way other than using the same controller.    The claims are worded in a way that the controller appears to regulate the compressor of an HVAC system and separately execute the pressure differential display concepts as previously shown in Boles and Kelley.     Paragraph 0029 is cited by applicant as showing support for this new claim element.   This paragraph confirms that there is no link between the airflow pressure sensors and the compressor as the compressor in the specification is only controlled “based on feedback from an operator, from sensors of the vapor compression system 72 that detect operating conditions, and so forth”, not from sensors in the airflow system.
	The previous rejection is modified to add the Butler reference which shows an HVAC system controller “may be configured to control a multi-capacity compressor motor 42 and as well as a variable speed condenser fan motor 40”.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 10-12, 15, 16, 19, 20, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,016,710 to Boles in view of U.S. Patent 8,186,230 to Kelley et al and further in view of U.S. Patent Publication 2006/0185373 to Butler et al.
Referring to claims 1 and 12, Boles shows a heating, ventilation, and air conditioning (HVAC) unit, comprising: a housing that defines an airflow path (Figures 1 and 6); a sensor disposed within the airflow path configured to collect data indicative of airflow (Column 3, line 63 – Column 4, line 26); and a controller configured to receive data from the sensor, determine an amount of airflow based on the data (Column 4, lines 6-11), and provide an indication of the amount of airflow for display via a display (column 9, lines 1-6).
Boles does not specifically show wherein the controller is configured to “regulate operation of the HVAC unit” or that the sensor is disposed at an outlet section of the blower.  Boles does not show a second sensor configured to collect data indicative of a second pressure of air.  Boles does not show determining the amount of airflow based on a differential between the first pressure and second pressure and by referencing a characteristic profile associated with a model of the HVAC unit. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the pressure sensors of Boles at the inlet or outlet of the path the user was attempting to measure – if measuring the pressure different between inlet and outlet of the whole system, they could be placed as shown in Boles.  If measuring the pressure difference across just the blower, they could be placed as shown in Kelley.  Boles and Kelley are from the same field of invention and have the same goals – measuring airflow within an HVAC system.

	Boles and Kelley do not specifically show where the controller is configured to regulate the operation of a compressor of the HVAC system.   
	Butler shows an interactive control system for an HVAC system where the “outdoor unit controller 24 may be configured to control a multi-capacity compressor motor 42 and as well as a variable speed condenser fan motor 40. Likewise, the indoor blower controller 28 and the 


Referring to claims 2 and 15, Boles shows wherein the controller comprises the display configured to display the amount of airflow (“report the airflow value”, column 9, lines 1-6).
Referring to claim 5, Boles shows wherein the HVAC unit is configured to motivate air through the airflow path from an upstream location to a downstream location, and the airflow path has the second sensor positioned downstream of the first sensor along the airflow path (Column 3, line 63 – Column 4, line 26, figures 1 and 6).
Referring to claim 6, Boles shows wherein the HVAC unit comprises a blower (column 5).
Referring to claim 7, Boles shows wherein the second sensor is disposed at an inlet section of the blower of the HVAC unit (Column 5, lines 6-14).
Referring to claim 10, Boles shows wherein the HVAC unit comprises a rooftop unit (Column 11, line 5).

Referring to claim 16, Boles shows wherein the amount of airflow comprises a value in units of cubic feet per minute (CFM, column 8).
Referring to claim 17, Butler shows wherein the controller is configured to adjust an operation of the blower by adjusting its speed (paragraph 0010 – “the indoor blower controller 28 controls the blower motor 36 or the blower motor controller 38 to provide for air conditioning operation”).

Referring to claim 19, Boles shows wherein the HVAC unit is a rooftop unit, and the rooftop unit further comprises a display configured to display the amount of airflow (Column 9, lines 1-6, 52-53).
Referring to claim 20, Boles shows wherein the first sensor is a first pressure sensor, and the second sensor is a second pressure sensor (abstract).
Referring to claims 21, 23, see rejection and citations for claims 1 and 5.
Referring to claim 28, Kelley shows wherein the characteristic profile indicates a relationship between amounts of airflow deliverable by the blower, differentials between the first pressure and the second pressure, and velocities of the blower.  Kelley shows (Figure 3) the known relationship between airflow (CFM) and pressure differential.   The relationship of CFM to “velocity of the blower” is considered to be a known linear relationship (Claim 8 of Kelley) where increasing the fan speed increases the CFM in a known manner.  Therefore, one of ordinary skill in the art would only have to do minor calculations to convert the showing of CFM vs. pressure differential and use fan speed vs. pressure differential in its place if that were a desired comparison.


s 9, 14, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,016,710 to Boles in view of U.S. Patent 8,186,230 to Kelley et al and further in view of U.S. Patent Publication 2006/0185373 to Butler et al. as shown above in view of U.S. Patent Publication 2007/0205297 to Finkam et al.
Boles/Kelley/Butler does not specifically show wherein the controller comprises memory storing a characteristic profile specific to a model of the HVAC unit, wherein the controller is configured to determine the amount of airflow based on the characteristic profile.   While Kelley shows a process of creating model specific airflow information (Figure 3 for example) it does not necessarily show storing.    Finkham shows using a fan curve for a specific model of blower (paragraph 0064) stored in memory (paragraph 0087).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fan curve and control algorithms as shown in Finkham for a specific model of blower allows that “the actual airflow produced by the blower is calculated as a function of the blower r.p.m.” (paragraph 0063-0064 of Finkham).
Referring to claim 18, Finkham shows wherein the controller is configured to: determine whether the amount of airflow is less than a threshold amount; and adjust an operation of the blower when the amount of airflow is less than the threshold amount (speed of blower adjusted to provide an adequate amount of air).
Referring to claim 26, Finkham shows wherein the profile is derived from a fan curve associated with the model of the HVAC unit (0064).

27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,016,710 to Boles in view of U.S. Patent 8,186,230 to Kelley et al and further in view of U.S. Patent Publication 2006/0185373 to Butler et al. as shown above in view of U.S. Patent Publication 2015/0292985 to Yenni et al.
Boles/Kelley/Butler don’t show the display of the amount of airflow on a phone, tablet, or both.
Yenni shows a smart HVAC system where a smart phone or tablet is used to monitor and control the HVAC system. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a smart phone or tablet as shown in Yenni to monitor and control the system of Boles/Kelley/Butler because this allows the user flexibility in at least movement and location.  As the use of smart phones and tablets for remote control and monitoring of any application is well known, it would have been an obvious addition to the monitoring system shown in Boles which is located locally at the HVAC device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117